CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 l Of 13. Page|D #Z 242

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 2 Of 13. Page|D #Z 243

UNITED STArEs or AMERICA
FEDERAL TRADE COMMISSION
WASHJNGTON, D_C. 20530

 

Office of the Secretary

SEP 1 1 2018

Via Federai Express

Sarah Scava
369 Tulip Trail
Wadsworth, OH 44281

FTC Matter No. 1723195
Dear Sarah Scava:

The Federal Trade Commission (“FTC”) has issued the attached Civil lnvestigative
Demand (“CID”) asking for information as part of a non-public investigation Our purpose is to
determine whether Fully Accountable, the Group A Entities, or the Group B Entities, each as
defined in the attached CID, and related entities and individuals, have made or participated in
making, in any respect, false, misleading, or unsubstantiated representations in connection with
the marketing of consumer products, in violation of Sections 5 and 12 of the Federal Trade
Commission Act (“FTC Act”), 15 U.S.C. §§ 45 and 52, or have engaged in deceptive or unfair
acts or practices by charging or participating in the charging, in any respect, for consumer
products without consumers’ authorization, in violation of Section 5 of the FTC Act, and
whether Commission action to obtain monetary relief would be in the public interest Please
read the attached documents carefully. Here are a few important points we would like to
highlight:

l. Contact FTC counsel, Harris Senturia (216-263-3420; hsenturia@ftc.gov) as
soon as possible to schedule an initial meeting to be held within 14 days. You can
meet in person or by phone to discuss any questions you have, including whether
there are changes to how you comply with the ClD that would reduce your cost or
burden while still giving the FTC the information it needs. Please read the attached
documents for more information about that meeting.

2. You must immediately stop any routine procedures for electronic or paper
document destruction, and you must preserve all paper or electronic documents
that are in any way relevant to this investigation, even if you believe the documents
are protected from discovery by privilege or some other reason.

3. The FTC will use information you provide in response to the CID for the
purpose of investigating violations of the laws the FTC enforces. We will not
disclose the information under the Freedom of lnformation Act, 5 U.S.C. § 5 52. We
may disclose the information in response to a valid request from Congress, or other
civil or criminal federal, state, local, or foreign law enforcement agencies for their
official law enforcement purposes The FTC or other agencies may use and disclose

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 3 Of 13. Page|D #Z 244

your response in any federal, state, or foreign civil or criminal proceeding, or if
required to do so by law. However, we will not publicly disclose your information
without giving you prior notice.

4. Please read the attached documents closely. They contain important information
about where and when you must appear to give testimony

Please contact FTC counsel as soon as possible to set up an initial meeting We
appreciate your cooperation

Very truly yours,

DQMMAWM%%~GF

Donal d S. Clark
Secretary of the Commission

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 4 Of 13. Page|D #Z 245

 

CIVlL INVES TlGA TIVE DEMAND
Orai Testimony

 

 

SARAH SCAVA
369 TU L|P TRA|L
WADSWORTH, OH 4428‘|

2_ FRoM
UNlTED STATES OF AMER|CA
FEDERAL TRADE COMN||SS|ON

 

 

2a MATTER NUMBER 1723195

 

This demand is issued pursuant to Section 20 of the Federal Trade Commission Act, 15 U.S.C. § 57b-1, in the
course of an investigation to determine whether there is, has been, or may be a violation of any laws administered
by the Federal Trade Commission by conduct, activities or proposed action as described in item 6.

 

3. LOCATiON OF HEARING

1111 Superior Avenue,
Suite 200,
Cieveiand, OH 44114

4. YOUR APPEARANCE W|Li_ BE BEFORE

i-iarris A. Senturia, or other duly designated person

 

 

5. DATE AND T|ME OF HEAR|NG

October ll,, 2018 at 9;30?-,1-1

 

6. SUBJECT OF lNVEST|GAT|ON

See attached Subject of investigation and Schedu|e and attached resolutions

 

7. RECORDS CUSTOD|AN!DEF'UTY CUSTOD!AN

Samuel Bakerl.lon Steiger, Federai Trade Commission,
1111 Superior Avenue, Suite 200,

Cieve|andl Oi-l 44114

(216) 263-3414/(216) 253-3442

 

B. COMM|SS?ON COUNSEL

Harris A. Senturlal Federai Trade Commission,
1111 Superior Avenue, Suite 200,

C|eveland, OH 44114

(216) 263-3420

 

DATE |SSUED

rio l n

 

COMN||SS|ONER'S S|GNATURE

MW

 

|NSTRUCT|ONS AND NOT!CES

The delivery of this demand to you by any method prescribed by the
Commission's Rules of Practice is legal service and may subject you to a
penalty imposed by law for failure to comp|y. This demand does not
require approval by OMB under the Paperwori< Reduction Act of 1980_

PET|T|ON TO LlM[T OR QUASH

The Commission's Rules of Practice require that any petition to limit or
quash this demand be filed within 20 days after service. or. if the return
date is less than 20 days after service. prior to the return date. The original
and twelve copies of the petition must be filed with the Secretary of the
Federai Trade Commission, and one copy should be sent to the
Commission Counsel named in item B.

YOUR RlGHTS TO REGULATORY ENFORCEMENT
FA|RNESS

The FTC has a longstanding commitment to a fair regulatory enforcement
environment |f you are a small business (under Small Business
Administration standards), you have a right to contact the Sma|l Business
Administration's Nationa| Ombudsman at 1-888-REGFAiR
(1-888‘734-3247) or www.sba.gov.lombudsrnan regarding the fairness of
the compliance and enforcement activities of the agency. You should
understandI however, that the National Ombudsman cannot change. stop,
or delay a federal agency enforcement aciion_

The FTC strictly forbids retaliatory acts by its employeesl and you will not
be penalized for expressing a concern about these activities

 

TRAVEL EXPENSES

Use the enclosed travel voucher to claim compensation to which you are entitled as a witness for the Commission. The completed travel voucher and this
demand should be presented to Commission Counsel for payment if you are permanently or temporarily living somewhere other than the address on this
demand and ii would require excessive travel for you to appearl you must get prior approval from Commission Counsel_

A copy of the Commission's Ru|es of Practlce is available online at hitp'flbit.lyil,“',`i.@$F§_u.les_ati?r_actice. Paper copies are available upon request

FTC Form 141 (i'ev. 11/17)

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 5 Of 13. Page|D #Z 246

 

Form of Certificate of Comp|iance*

 

|/We do certify that all of the information required by the attached Civil investigative Demand which is
in the possession, custody, contro|, or knowledge of the person to whom the demand is directed has been
submitted to a custodian named herein.

if an interrogatory or a portion of the request has not been fully answered or portion of the report has
not been completed the objection to such interrogatory or uncompleted portion and the reasons for the
objection have been stated

Signature

 

Titie

Sworn to before me this day

 

 

Noiary Pubiic

 

*|n the event that more than one person is responsible for answering the interrogatories or preparing the report, the certificate
shall identify the interrogatories or portion of the report for which each certifying individual was responsible in place of a sworn
statementl the above certificate of compliance may be supported by an unsworn declaration as provided for by 28 U.S.C. § 1746.

 

FTC Form 141-back (rev 11117)

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 6 Of 13. Page|D #Z 247

FEDERAL TRADE COMMISSION (“FTC”)
CIVIL INVESTIGATIVE DEMAND (“CI])”) SCHEDULE
FTC File No. 1723195

Meet and Confer: You must contact FTC counsel, Harris Senturia (216-263-3420;
hsenturia@ftc.gov), as soon as possible to schedule a meeting (telephonic or in person) to be
held within fourteen (14) days after you receive this CID. At the meeting, you must discuss with
FTC counsel any questions you have regarding this ClD or any possible CID modifications that
could reduce your cost, burden, or response time yet still provide the FTC with the information it
needs to pursue its investigation The meeting also will address how to assert any claims of
protected status (e.g., privilege, work-product, etc.) and the production of electronically stored
information

Document Retention: You must retain all documentary materials used in preparing responses
to this CID. The FTC may require the submission of additional documents later during this
investigation Accordingly, you must suspend any routine procedures for document
destruction and take other measures to prevent the destruction of documents that are in any
way relevant to this investigation even if you believe those documents are protected from
discovery See 15 U.S.C. § 50; see also 18 U.S.C. §§ 1505, 1519.

Sharing of Information: The FTC will usc information you provide in response to the ClD for
the purpose of investigating violations of the laws the FTC enforces. We will not disclose such
information under the Freedom of Information Act, 5 U.S.C. § 552. We also will not disclose
such information, except as allowed under the FTC Act (15 U.S.C. § 57b-2), the Commission’s
Rules of Practice (16 C.F.R. §§ 4. 10 & 4.]1), or if required by a legal obligation Under the FTC
Act, we may provide your information in response to a request from Congress or a proper
request from another law enforcement agency. However, we will not publicly disclose such
information without giving you prior notice.

Certitication of Compliance: You or any person with knowledge of the facts and
circumstances relating to the responses to this CID must certify that such responses are complete
by completing the “Fonn of Certificate of Compliance” set forth on the back of the ClD form or
by signing a declaration under penalty of perjury pursuant to 28 U.S.C. § 1746.

Def'rnitions and Instructions: Please review carefully the Definitions and lnstructions that
appear after the Specifications and provide important information regarding compliance with this
CID.

SUBJECT OF INVESTIGATION

Whether Fully Accountable, the Group A Entities, or the Group B Entities, each as defined
herein, and related entities and individuals, have made or participated in making, in any respect,
false, misleading, or unsubstantiated representations in connection with the marketing of
consumer products, in violation of Sections 5 and 12 of the Federal Trade Commission Act
(“FTC Act”), 15 U.S.C. §§ 45 and 52, or have engaged in deceptive or unfair acts or practices by
charging or participating in the charging, in any respect, for consumer products without

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 7 Of 13. Page|D #Z 248

consumers’ authorization in violation of Section 5 of the FTC Act, and whether Commission
action to obtain monetary relief would be in the public interest See also attached resolutions

SPECIFICATIONS

Applicable Time Period: Unless otherwise directed, the applicable time period for the requests
set forth below is from July 1, 2014, until the date of full and complete compliance with this

CID.

A. Investigational Hearing Testirnony: Subjects for testimony will include the following:

l.

lO.

Your employment (or other relationship) with Fully Accountable, including all
titles Fully Accountable gave you or that you used, and your compensation

Work that you performed for Fully Accountable and its clients, including any
work you performed for any of the Group A Entities or Group B Entities.

The formation of Elevated Health.

The business of Elevated Health, including, but not limited to, Elevated Health’s
business model and business practices, all sources of revenue and investment, and
the disposition of funds.

Your role or roles with Elevated Health, and all income you received from
Elevated Health.

Any other person’s role or roles in connection with Elevated Health, including but
not limited to Rachel Scava’s role or roles in connection with Elevated Health.

All relationships between Eievated Hea]th and Fuily Accountable.

All relationships between Elevated Health and any of the Group A Entities or
Group B Entities.

All relationships between Elevated Health and any of the following entities:
Scava Holdings, LLC
CMG Tax & Consulting, LLC
VEF International, lnc.
TCWT Holdings, LLC

All relationships between Elevated Health and any entity you know or understand
to be connected, directly or indirectly, with you, Rachel Scava, Christopher l\/l.
Giorgio, or Vincent Fisher.

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 8 Of 13. Page|D #Z 249

ll. Work that you performed for any of the Group A Entities or Group B Entities
outside of the scope Of your employment (or other relationship) with Fully
Accountable, and all income you received from any of those entities

12. Work that you performed for any of the following entities, and all income you
received from any of them:

a. Scava I-Ioldings, LLC

b. CMG Tax & Consulting, LLC
c. VEF lntemational, Inc.

d. TCWT Holdings, LLC

13. Work that you performed, directly or indirectly, for any entity you understand to
be connected, directly or indirectly, with Rachel Scava, Christopher M. Giorgio,
or Vincent Fisher, outside of the scope of your employment (or other relationship)
with Fully Accountable, and all income you received from any such entities

DEFINITIONS
The following definitions apply to this CID:
D-l. “You” or “Your” means Sarah Scava.

D-2. “Fully Accountable” means Fully Accountable, LLC, its wholly or partially owned
subsidiaries, unincorporated divisions, joint ventures, operations under assumed names, and
affiliates, and all directors, officers, members, employees, agents, consultants, and other persons
working for or on behalf of the foregoing, including, but not limited to, Christopher Giorgio and
Rachel Scava.

D-3. “Elevated Health” means Elevated Health LLC, its wholly or partially owned
subsidiaries, unincorporated divisions, joint ventures, operations under assumed names, and
affiliates, and all directors, ofticers, members, employees, agents, consultants, and other persons
Working for or on behalf of the foregoing

D-4. “Document” means the complete original, all drafts, and any non-identical copy, whether
different from the original because of notations on the copy, different metadata, or otherwise, of
any item covered by15 U.S.C. § 57b~l (a)(§), 16 C.F.R. § 2.7(a)(2), and Federal Rule of Civil
Procedure 34(a)(l)(A).

D-S. “Group A Entity(ies)” shall mean any or all of the following: Innovated Health LLC,
Global Community Innovations LLC, Premium Health Supplies, LLC, Buddha My Bread
LLC, Innovated Fuli`lllment LLC, Vista Media LLC, Emerging Nutrition Inc., ShipSmart
LLC, Guerra Company LLC, ASH Abbas LLC, and Your Healthy Lifestyle LLC, their
wholly or partially owned subsidiaries, unincorporated divisions, joint ventures, operations under

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 9 Of 13. Page|D #Z 250

assumed names, successors, and affiliates, and all directors, officers, members, employees,
agents, consultants, and other persons working for or on behalf of the foregoing, including, but
not limited to, Fred Guerra, Lanty Gray, Rafat Abbas, Ashraf Abbas, Robby Salaheddine, and
Rachel Scava.

D-6. “Group B Entity(ies)” shall mean any or all of the following: Leading Health
Supplements, LLC (also dba Health Supplements), AMLK Holdings, LLC, General Health
Supplies, LLC, Natural Health Supplies, LLC, BHCO I-Ioldings, LLC, and Consumer’s
Choice Health, LLC, their wholly or partially owned subsidiaries, unincorporated divisions,
joint ventures, operations under assumed names, successors, and affiliates, and all directors,
officers, members, employees, agents, consultants, and other persons working for or on behalf of
the foregoingl

INSTRUCTIONS

I-l. Petitions to Limit or Quash: You must file any petition to limit or quash this ClD with
the Secretary of the FTC no later than twenty (20) days after service of the CID, or, if the return
date is less than twenty (20) days after service, prior to the return date. Such petition must set
forth all assertions of protected status or other factual and legal objections to the CID and comply
with the requirements set forth in 16 C.F.R. § 2.10(a)(l) - (2). The FTC Will not consider
petitions to quash or limit if you have not previously met and conferred with FTC staff
and, absent extraordinary circumstances, will consider only issues raised during the meet
and confer process. 16 C.F.R. § 2.7(k); See also § 2.1 l(b). If you file a petition to limit or
quash, you must still timely respond to all requests that you do not seek to modify or set
aside in your petition. 15 U.S.C. § 57b-l(f); 16 C.F.R. § 2.10(b).

1-2. Withholding Requested Material f Privilege Claims: If you withhold from production
any material responsive to this ClD based on a claim of privilege, work product protection,
statutory exemption, or any similar claim, you must assert the claim no later than the return date
of this CID, and you must submit a detailed log, in a searchable electronic format, of the items
withheld that identifies the basis for withholding the material and meets all the requirements set
forth in l6 C.F.R. § 2.1 l(a) - (c). The information in the log must be of sufficient detail to
enable FTC staff to assess the validity of the claim for each document, including attachments,
without disclosing the protected information If only some portion of any responsive material is
privileged, you must submit all non-privileged portions of the material Otherwise, produce all
responsive information and material without redaction. 16 C.F.R. § 2.1 l(c). The failure to
provide information sufficient to support a claim of protected status may result in denial of the
claim. 16 C.F.R. § 2.1 l(a)(l).

I-3. Modification of Specifrcations: The Bureau Director, a Deputy Bureau Director,
Associate Director, Regional Director, or Assistant Regional Director must agree in writing to
any modifications of this CID. 16 C.F.R. § 2.7(1).

I-4_ Scope of Search: This CID covers documents and information in your possession or
under your actual or constructive custody or control, including documents and information in the
possession, custody, or control of your attomeys, accountants, directors, officers, employees,

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 10 Of 13. Page|D #Z 251

service providers, and other agents and consultants, whether or not such documents or
information were received from or disseminated to any person or entity.

1-5 . Sensitive Personally Identifiable Information (“Sensitive PII”) or Sensitive Health
Information (“SHI”): lf any materials responsive to this CID contain Sensitive PII or SHI,
please contact FTC counsel before producing those materials to discuss whether there are steps
you can take to minimize the amount of Sensitive PII or SHI you produce, and how to securely
transmit such information to the FTC.

Sensitive PII includes an individual’s Social Security number; an individual’s biometric
data (such as fingerprints or retina scans, but not photographs); and an individuai’s name,
address, or phone number in combination with one or more of the following: date ofbirth,
Social Security number, driver’s license or state identification number (or foreign country
equivalent), passport number, financial account number, credit card number, or debit card
number. SHI includes medical records and other individually identifiable health information
relating to the past, present, or future physical or mental health or conditions of an individual, the
provision of health care to an individual, or the past, present, or future payment for the provision
of health care to an individual

I-6. Oral Testimony Procedures: The taking of oral testimony pursuant to this ClD will be
conducted in conformity with Section 20 of the Federal Trade Commission Act, 15 U.S.C. §
57b-l, and with Part 2A ofthe FTC’s Rules, 16 C.F.R. §§ 2.7(f), 2.7(h), and 2.9.

CaSe: 5218-mC-00054-SL DOC #Z 21-3 Filed: 11/28/18 11 Of 13. Page|D #Z 252

U`NITED STATES OF AMERICA
FEDERA_L 'I`RADE COMMISSION

COMM'ISSIONERS: Jon Leibowitz, Chairman
Pamela .I ones Harbour
William E. Kovacic
J. Thomas Rosch

RESOLUTION DIRECTING USE OF COMPULSORY PROCESS IN A NONPUBLIC
INVESTIGATION OF UN.NAMED PERSONS ENGAGE]) DIRECTLY OR
INDIRECTLY IN THE ADVERTISING OR MARKETING OF DIETARY
SUPPLEMENTS, FOODS, DRUGS, DEVICES, OR ANY OTH'ER PRODUCT OR
SERVICE INTENDED TO PROVIDE A HEA_LTH BENEFIT OR TO AFFECT THE
STRUCTURE OR FUNCTION OF TI'IE BODY

File No. 0023191

Nature and Scope oflnvestigation:

To investigate whether unnamed persons, partnerships, or corporations, or others
engaged directly or indirectly in the advertising or marketing of dietary supplements foods,
drugs, devices, or any other product or service intended to provide a health benefit or to affect
the structure or function of the body have misrepresented or are misrepresenting the safety or
efficacy of such products or services, and therefore have engaged or are engaging in unfair or
deceptive acts or practices or in the making of false advertisements in or affecting corninerce, in
violation of Sections 5 and 12 of the Federal Trade Cornmission Act, 15 U,S.C. §§ 45 and 52.
The investigation is also to determine whether Comrnission action to obtain redress for injury to
consumers or others would be in the public interestl

The Federal Trade Comrnission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
ten (10) years from the date of issuance of this resolution The expiration of this ten (10) year
period shall not limit or terminate the investigation or the legal effect of any compulsory process
issued during the ten (10) year period The Federal Trade Commission specifically authorizes
the filing or continuation of actions to enforce any such compulsory process after expiration of

the ten year period.
Authority to conduct investigation:

Sections 6, 9, IO, and 20 ofthe Federal Trade Commission Act, 15 U.S.C. §§ 46, 49, 50,
and 57b-1, as amended; FTC Procedures and Ruies of Practice, 16 C.F.R. § l.l et seg. and
supplements thereto.

By direction of the Commission. M f 123 §

Donald S. Clark
. Secretary
Issued: August 13, 2009

CaSe: 5218-mC-OOO54-SL DOC #Z 21-3 Filed: 11/28/18 12 Of 13. Page|D #Z 253

UNIT`EI) STATES OF AMER}CA
BEFORE THE FEDERAL TRADE COMMISS}ON

COMMISS!ONERS: Edith Rarnirez, Chairwoman
Maureen K. Ohihausen
1 terrell Mccheny

RES()LUTION I)IRF.CTING USE OF C{)MP[,`LS{)RY PROCE'SS IN NON-PUBLIC
IN\FESTI(§ATION OF UNNAMED PERSONS, PA RTNERSH!PS OR C()RP(}RATIONS
EN(§AGED IN THE DECEPTIVI£ OR UNFA!R USE OF E-MA[L, MI£TATAGS,
COMPUTER CGDE ()`R PROGRAMS, DR DECEPTIVE GR UNFAIR PRACTICES
HWVOLVING INTERNET'RELATED GOODS OR SERVI`CES

File No. 9923159
Nature and Scope of lnvcstigation:

i`o determine whether unnamed personsf partnerships or corporations have been or are
engaged in the deceptive or unfair use oi’e~mail, nietatags. computer code or programs or
deceptive or unfair practices involving interact-related goods or'services` in violation ol`Sec'tio'ns
5 or 12 ofthe Federal Trade Comrnission Act: 15 U.S.C. §§ 45, 51 as amended The
investigation is also to determine whether Connnission action to obtain equitable monetary relief
for injury to consumers or others would be in the public interest

The Federal Trade Cemrni.ssion hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
five years from the date of issuance of this resolution The expiration of this five-year period
shall not limit or terminate the investigation or the legal reflect of any compulsory process issued
during the five-year period The Federal Trade Corninission specifically authorizes the filing or
continuation of actions to enforce any such compulsory process alter the expiration ofthe iive»
year period

Authoriiy to Conduct lnvestigation:

Secu`ons 6, 9. 10. and 20 of the Federal Trade Coniinission Aet_ 15 U.S.C. §§ 46, 49` 50.
and 57h-l . as amendcd; FTC Procednres and Rules of Practiee. to C.P.R- Pan l.l et seg. and
supplements thereto

By direction ofthe Cominission.€ ;` M]£ :/ : f

=Donald S. Clarl<
Secretary
lssucd: Aug'usi l. 20l6

Ca§`éf`5`:18-mC-0005`4-`SL DOC #: 21-3 Fi|'ed:' 11/28/18 13 0113. Page|D #: 254

UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION

COMMISSIONERS: Edith Ramirez, Chairwoman
Julie Bri]] -
Maureen K. Ohllrausen
Joshua D. Wright

RESOLUTION DIRECTING USE OF COMPULSORY PROCESS IN A NON-PUBLIC
' INVESTIGATION OF UNAUTHORIZED CHARGES 'I`O CONSUMERS’ ACCOUNTS

File No. 082-3247
Nature and Scope of Investigat;ion:

To determine whether unnamed persons, partnerships, corporations or others have
engaged in or are engaging in deceptive or unfair acts or practices in or affecting comrnerce, in
connection with making unauthorized charges or debits to consumers’ accounts, including
unauthorized charges or debits to credit card accounts, bank aceounts, investment accounts, or
any other accounts used by consumers to pay for goods and services, in violation of Section 5 of
the Federal Trade Comrnission Act, 15 U.S.C. § 45, and/or the Electronic Fund Tran'sfer Act, 15
U.S.C. § 1693, et seq. The investigation is also to determine whether Commission action to
obtain monetary relief, including consumer rcdress, disgorgement, or civil penalties, would be in
the public interest

'Ihe Federal Trade Comrnission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
live (5) years from the date of issuance of this resolution. The expiration of this five-year period
shall not limit or terminate the investigation or the legal effect of any compulsory process issued
during the live-year period. The Federal Trade Comrnission specifically authorizes the filing or
continuation of actions to enforce any such compulsory process after the expiration of the five-
year period ` '

Authority to Conduct Investigation:

Scctions 6, 9, 10, and 20 of the Federal Trade Comrnission Act, 15 U.S.C. §§ 46, 49, 50,
and 571)-1, FTC Procedures and Rules of Practice, 16 C.F.R. § 1.1 er seq., and supplements
thereto, Section 917(c) of the Elect:ronic Fund Transfer Act, 15 U.S.C. § 16930(c), and
Regulation E, 12 C.F.R. § 205.1 er seq., and supplements thereto

BY direction ofthe Commission. MX %\L/

Donald S. Clark
. _ Secretary
_ Issued: September 20, 2013

